Citation Nr: 1139521	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from July 1942 to May 1945, and regular Philippine Army service from May 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2006 which, in pertinent part, denied service connection for arthritis.  In a decision dated in July 2009, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2011 joint motion for remand (JMR) filed with the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded as to the issue of service connection for arthritis; a March 2011 Court order granted the joint motion. 

Because the representative's power of attorney is limited to the issue of service connection for arthritis, the issue of entitlement to service connection for pulmonary tuberculosis is the subject of a simultaneously issued separate decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The parties in this case filed a JMR, citing inadequate reasons and bases for rejecting evidence potentially favorable to the Veteran.  First, concerning some purported service department records submitted by the Veteran, the Board stated that it appeared that the Veteran had submitted false evidence.  The parties indicated that the use of the word "appears" lacked clarity, and that if the Board intended to make a specific finding that the Veteran submitted false evidence, it was not clear why reference was not made to 38 U.S.C.A. § 6103.  That statutory provision, however, pertains to forfeiture for fraud, which is not at issue in this case.  Indeed, the statute itself provides for payment of VA compensation in certain circumstances where benefits have been forfeited, such as to the Veteran's dependents.  38 U.S.C.A. § 6103(b).  Thus, it is clear that a decision as to entitlement to service connection, governed by 38 U.S.C.A. Chapter 11, is outside the scope of 38 U.S.C.A. § 6103.  Rather, a forfeiture decision is an independent action, entirely unrelated to whether service connection is warranted.  Roughly speaking, Chapter 11 is concerned with, as pertinent here, whether a disability is service connected, whereas § 6103 is concerned with whether compensation may actually be paid.  

In addition, the JMR indicated that the Board's reasoning for finding certain medical affidavits to be of questionable credibility was vague and insufficient.  In a brief received in September 2011, the Veteran's representative stated that the Veteran must find affidavits which purport to be from physicians who provided treatment to the Veteran in service and in 1947 must be found credible.  The Board, however, disagrees.  Indeed, it is the responsibility of the Board to analyze the credibility and probative value of the medical evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (Board must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Factors that are relevant to the probative value to be given to medical statements include the level of explanation or rationale contained in the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  

Moreover, at this point, the Board is not prepared to find that the documents are authentic affidavits from the physicians in question.  In this regard, the affidavits are copies, not originals, and the signature portions of the copies are noticeably less clear than the bodies of the affidavits, and are in a different size of type.  In particular, the bottom third, including signature, of the affidavit claiming to be from Dr. Alderete looks to be from an entirely different piece of paper than the rest of the document.  The Veteran must be afforded an opportunity to redress this by providing the original affidavits.  In addition, because nearly all of the purported service records provided by the Veteran list his rank as Corporal, while the service records which have been in the government's custody throughout list him as Private 1st Class, the RO should attempt to verify his rank during service.  This is to assist the Board in assessing the credibility and probative value of the records submitted as service records pertaining to the Veteran.   

The Veteran's representative asserted that if the claim could not be granted based on the evidence of record, the case should be remanded to obtain additional service treatment records.  As pointed out, only one request for service treatment records was made, and the response, while including some service department records, did not indicate whether clinical records had been requested.  

Unfortunately, one of the problems in this case is that the Veteran has submitted a number of purported service department records indicating various hospitalizations, some of which are inconsistent with others.  For example, two documents dated in March 1945 report that the Veteran fractured his hips on March 2, 1945, in an accident sustained in the line of duty, whereas a medical certification dated in March 1946 states that the Veteran was hospitalized from March 1, 1945, to June 9, 1945, and the diagnoses did not include hip fractures.  Similarly, a document dated in February 1946 states that the Veteran fractured his hips in an accident while on duty in October 1945, but another document dated later in February 1946 provides a chronology professing to show that the Veteran was hospitalized, in several different hospitals, for the entire period from June 1945 to the date of the correspondence in February 1946; again, no mention of a hip fracture was made.  

Nevertheless, the RO should ensure that all required procedures have been followed to satisfy the duty to assist, with respect to these claimed hospitalizations.  The Veteran also claims that he was given a CDD (Certificate of Disability for Discharge); records of this should be requested as well.  Only if additional records are elicited, which tend to support the claim for service connection for arthritis, should an examination be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Follow established procedures to ensure that all available service department records have been obtained, to include clinical records of claimed hospitalizations, as well as documentation of a claimed CDD.  In addition, make all necessary attempts to verify the Veteran's rank during service.  All efforts to obtain these records should be fully documented, and the facility or records repository should be requested to provide a negative response if records are not available.

2.  Tell the Veteran that to support the authenticity of the medical statements from Dr. Torrefranca, Dr. Alderete and Dr. Cruz, which he submitted in October 2008, he should provide the originals of the medical statements to VA, or, at a minimum, allow the appropriate VA personnel to the examine the original documents.  

3.  If, and only if, the above development yields evidence which tend to support the Veteran's contentions that he had arthritis related to service, schedule the veteran for a VA examination to determine whether it is at least as likely as not that arthritis had its onset during service, or was otherwise related to service.  

4. After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for service connection for arthritis in light of all evidence of record, especially all evidence received since the last supplemental statement of the case.  If the claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


